DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 8-13 and 15-21 are currently pending.
All claims are rejected.

Response to Arguments
Applicant submits on pages 11-12 in applicant’s responses filed 12/08/2020 that the two or more stations in paragraph 74 of Djeridane (US 20160245889) does not teach the recited two or more locations along a blood vessel.
Examiner respectfully disagrees. 
Djeridane states in paragraph 74 that method is “for producing an estimate of a quantity of interest of an artery/tissue/vein dynamic system of an organ elementary volume—called a voxel”. The station as defined in paragraph 74 does not preclude an imaging volume of the artery as recited in the claims. 
 Applicant further remarks that Lenox (US 20140163403) does not teach selecting blood vessel from among a plurality of blood vessels aligned with a direction of motion of the bed before performing the one or more scans. 
Applicant’s arguments have been fully considered and found persuasive, therefore the rejections based on Djeridane and Lenox have been withdrawn. 

The claims therefore stand rejected based on the teachings of Djeridane in view of Heuscher. 

Withdrawn Rejections
Pursuant of applicant's amendments filed on 12/08/2020, rejections made to claim 14 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, have been withdrawn.
Pursuant of applicant's amendments filed on 12/08/2020, rejections made to Claims 1-21 under 35 U.S.C. 101 have been withdrawn.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 and 19 recite “a blood vessel in the patient that is aligned with the direction of motion of the medical scanner’s patient bed”. It is unclear how the patient’s blood vessel is aligned with a direction of motion of the patient bed. For purposes of the examination, the limitation is being 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 9-10, 12, 16-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Djeridane, et al. US 20160245889, hereafter referred to as “Djeridane”, in view of Heuscher, et al., US 20130343512, hereafter referred to as “Heuscher”.

Regarding claim 1, Djeridane teaches a method for operating a medical scanner (see paragraph 23), comprising: 
injecting a radiopharmaceutical into a patient (see paragraph 74 for the injection for contrast agent); 
sampling an arterial input function of the patient at two or more locations along the selected blood vessel by performing one or more scans of the patient at respectively different times for each location (see paragraph 74-75 for the acquisition of perfusion data and fig. 2. Paragraph 73 indicates that the station is a voxel of an artery), 
wherein the two or more locations along the blood vessel are separated by at least the thickness of a slice the medical scanner can image (See paragraph 42-43 and fig. 3 for the determination of the voxel of interest in the independent stations);
estimating the arterial input function of the patient based on the arterial input function of the patient sampled at the two or more locations along the blood vessel, for use in medical imaging (see the construction of the joint arterial input function in paragraph 75 and fig. 6. Paragraph 75 states “a step 120 for building a joint arterial input function from perfusion data linked to at least one station among said plurality of stations”. The joint arterial input function refers to the recited estimated arterial input function and the plurality of stations refers to the recited two or more locations. Paragraph 75 further states that “…in order, for example, for fitting a model function of arterial input closer to reality and refine the construction of said joint arterial input function, perfusion data can be linked or associated with two or more stations, namely as much as stations available”).

However, Heuscher teaches an arterial input function protocol see paragraphs 264-265 for the identification of the arterial voxel of interest for the scan based on the axial location and extent of scan including a coordination of the motion of the collimator (paragraph 184) and the support (paragraph 185). Also see figs. 28-29.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Djeridane’s protocol to include Heuscher’s protocol to reduce the amount of administered dose. See paragraph 261 of Heuscher. 

Regarding claims 9 and 16, Djeridane in view of Heuscher teaches all the limitations of claims 1 and 12 above, respectively. 
Djeridane further teaches wherein the medical scanner has a resolution determining a thickness of a slice the medical scanner can image, and the two or more locations along the blood vessel are separated by at least the thickness of a slice the medical scanner can image (See paragraph 42-43 and fig. 3 for the determination of the voxel of interest in the independent stations).

Regarding claims 10, 17 and 21, Djeridane in view of Heuscher teaches all the limitations of claims 1, 12 and 19 above, respectively. 
Djeridane further teaches wherein the samples of the arterial input function have non-uniform temporal spacing from each other (see paragraph 83 for the different time scales for the acquisition of the arterial input function).


a scanner (see system 1 in fig. 2) having a bed (see fig. 2 for the patient bed) for receiving a patient (see paragraph 74) and a plurality of detectors for detecting a radiopharmaceutical in a blood vessel of the patient (see paragraphs 3 and for the detection of injected contrast media by the device) 
the bed or the plurality of detectors being movable (see paragraph 42); and 
at least one processor (see processing unit 4 of fig. 2 and paragraph 4), configured for: 
sample an arterial input function of the patient at two or more locations along the selected blood vessel, at respectively different times for each of the two or more locations, by perform one or more scans of the patient  (see paragraph 74-75 for the acquisition of perfusion data and fig. 2. Paragraph 73 indicates that the station is a voxel of an artery) and detect emissions indicative of presence of the radiopharmaceutical in the blood vessel of the patient (see paragraph 5 for measurement of the tissue distribution of the contrast agent in the target regions), 
estimating the arterial input function of the patient based on the arterial input function of the patient sampled at the two or more locations along the blood vessel sampling, for use in medical imaging (see the construction of the joint arterial input function in paragraph 75 and fig. 6). 
While Djeridane teaches a scanner (see the system of fig. 2 and paragraph 3), Djeridane does not teach to select a blood vessel in the patient that is aligned with the direction of motion of the medical scanner’s patient bed. 
However, Heuscher teaches an arterial input function protocol see paragraphs 264-265 for the identification of the arterial voxel of interest for the scan based on the axial location and extent of scan including a coordination of the motion of the collimator (paragraph 184) and the support (paragraph 185). Also see figs. 28-29.


Regarding claim 19, Djeridane teaches a non-transitory, machine readable storage medium encoded with program instructions (see paragraph 4 for the computer program), such that when a processor executes the program instructions, the processor (processing unit 4 of fig. 2) performs a method for: 
sample an arterial input function of the patient at two or more locations along the selected blood vessel, at respectively different times for each of the two or more locations, by perform one or more scans of a patient (see paragraph 74-75 for the acquisition of perfusion data and fig. 2. Paragraph 73 indicates that the station is a voxel of an artery) and detect emissions indicative of presence of a radiopharmaceutical in a blood vessel of the patient (see paragraphs 5 and 7 for the measurement of the intensities of the contrast agent), 
estimating the arterial input function of the patient based on the arterial input function of the patient sampled at the two or more locations along the blood vessel, for use in medical imaging (see the construction of the joint arterial input function in paragraph 75 and fig. 6. Paragraph 75 states “a step 120 for building a joint arterial input function from perfusion data linked to at least one station among said plurality of stations”. The joint arterial input function refers to the recited estimated arterial input function and the plurality of stations refers to the recited two or more locations. Paragraph 75 further states that “…in order, for example, for fitting a model function of arterial input closer to reality and refine the construction of said joint arterial input function, perfusion data can be linked or associated with two or more stations, namely as much as stations available”).

However, Heuscher teaches an arterial input function protocol see paragraphs 264-265 for the identification of the arterial voxel of interest for the scan based on the axial location and extent of scan including a coordination of the motion of the collimator (paragraph 184) and the support (paragraph 185). Also see figs. 28-29.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Djeridane’s protocol to include Heuscher’s protocol to reduce the amount of administered dose. See paragraph 261 of Heuscher. 

Claims 2-6, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Djeridane in view of Heuscher, as applied to claims 1, 12 and 19 respectively, and further in view of Panin, et al, US 20150036789, hereafter referred to as “Panin”.

Regarding claims 2 and 20, Djeridane in view of Heuscher teaches all the limitations of claims 1 and 19 above, respectively. 
Djeridane in view of Heuscher does not teach wherein the scanner is a continuous bed motion scanner, and performing one or more scans includes moving a bed of the scanner from a beginning of the one or more scans to an end of the one or more scans.
However, Panin teaches wherein the scanner is a continuous bed motion scanner, and performing one or more scans includes moving a bed of the scanner from a beginning of the one or more scans to an end of the one or more scans (see paragraph 37 of the continuous bed motion CT data 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include Panin’s continuous bed motion protocol into Djeridane’s method as modified by Heuscher, for improved sensitivity. See paragraph 65 of Panin. 

Regarding claims 3-6, Djeridane in view of Heuscher and Panin teaches all the limitations of claim 2 above. 
Panin further teaches wherein during a first one of the scans, the bed moves in a toe-to- head direction, and in a second one of the scans sequentially following the first one of the scans, the bed moves in a head-to-toe direction; wherein during a first one of the scans, the bed moves in a head- to-toe direction, and in a second one of the scans sequentially following the first one of the scans, the bed moves in a toe-to-head direction; wherein during a first one of the scans, the bed moves in a toe-to- head direction, and in a second one of the scans sequentially following the first one of the scans, the bed moves in the toe-to-head direction; wherein during a first one of the scans, the bed moves in a head- to-toe direction, and in a second one of the scans sequentially following the first one of the scans, the bed moves in the head-to-toe direction, as required by claims 3-6, respectively.
See paragraph 37 of the continuous bed motion CT data acquisitions, where as indicated by figs. 1 and 6, the axial motion of the bed is both head-to-toe and toe-to-head.
Panin states in paragraph 34 that the bed 20 is moved “moved along an axial dimension represented by double arrow 24”. Paragraph 35 also indicates that “The movement may pass the patient through the bore or merely partly into the bore. The movement is with or without acceleration. In one embodiment, the movement is back and forth, scanning the patient multiple times in a cyclical 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include Panin’s continuous bed motion protocol into Djeridane’s method of scanning, as modified by Heuscher and Panin, for improved sensitivity. See paragraph 65 of Panin. 

Regarding claims 13-14, Djeridane in view of Heuscher teaches all the limitations of claim 12 above. 
Djeridane in view of Heuscher fails to teach wherein during a first one of the scans, the bed moves in a toe-to- head direction, and in a second one of the scans sequentially following the first one of the scans, the bed moves in a head-to-toe direction.
However, Panin teaches, in paragraph 37, continuous bed motion CT data acquisitions, where as indicated by figs. 1 and 6, the axial motion of the bed is both head-to-toe and toe-to-head.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include Panin’s continuous bed motion protocol into Djeridane’s method of scanning, as modified by Heuscher, for improved sensitivity. See paragraph 65 of Panin. 

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Djeridane in view of Heuscher and Panin, as applied to claims 1 and 12, above respectively, and further in view of Chiribiri, et al., US 20160027340, hereafter referred to as “Chiribiri”. 

Regarding claims 8 and 15, Djeridane in view of Heuscher teaches all the limitations of claim 1 and 12 above, respectively. 

However, Chiribiri teaches wherein performing the one or more scans includes step-and-shoot scanning, with the sampling being performed at each of the two or more locations while the bed is not moving (see paragraph 139).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Chiribiri’s step-and-shoot mode for each of Djeridane’s stations as modified by Heuscher for improved results (see paragraphs 14-16 of Chiribiri). 

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Djeridane in view of Heuscher, as applied to claims 1 and 12, respectively, and further in view of Lenox, et al., US 20140163403, hereafter referred to as “Lenox”.

Regarding claims 11 and 18, Djeridane in view of Heuscher teaches all the limitations of claim 1 and 12 above, respectively. 
Djeridane in view of Heuscher fails to teach capturing positron emission tomography (PET) sinogram data of the patient; and performing kinetic modeling using the estimated arterial input function and the PET sinogram data and wherein the scanner is a positron emission tomography scanner.
However, Lenox teaches the use of PET imaging data and arterial input function for kinetic modeling. See figs. 1-2A and paragraphs 50-52.
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FAROUK A BRUCE/               Examiner, Art Unit 3793                                                                                                                                                                                        
/LUTHER BEHRINGER/               Primary Examiner, Art Unit 3793